United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.H., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Victorville, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-0114
Issued: February 24, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On October 26, 2015 appellant, through counsel, filed a timely appeal from a July 30,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish an employment injury
on October 31, 2013.
FACTUAL HISTORY
On November 7, 2013 appellant, then a 43-year-old heating, ventilating, and air
conditioning foreman, filed a claim for traumatic injury (Form CA-1) alleging back and bilateral
knee injuries on October 31, 2013, including a fractured left knee cap, due to lifting a washer
1

5 U.S.C. § 8101 et seq.

onto a flatbed dolly at work. His claim was initially allowed for payment of limited medical
expenses without formal adjudication.2
Appellant had filed prior claims for employment-related injuries, including a claim for a
May 12, 2005 traumatic injury (File No. xxxxxx682) accepted for right knee medial meniscus
tear; a claim for a January 9, 2007 traumatic injury (File No. xxxxxx519) accepted for left knee
medial meniscus tear; and a claim for a December 15, 2010 traumatic injury (File No.
xxxxxx780) accepted for neck sprain, right shoulder calcifying tendinitis, and left shoulder
rotator cuff rupture. He underwent right knee surgery in 2004 and left knee surgery in 2007.3
In a November 8, 2013 report, Dr. Louis C. Redix, Jr., an attending Board-certified
orthopedic surgeon, provided a history that on October 31, 2013 appellant felt a pop in his left
knee while lifting a washing machine and while putting it down he hyperextended his right knee.
He noted that appellant denied any prior knee injuries, but referenced the right knee surgery in
2004 and left knee surgery in 2007. Dr. Redix reported that November 5, 2013 x-ray testing of
appellant’s left knee showed an undisplaced small area of fracture on the superior tip of the
patella. Appellant did not complain of swelling, locking, instability, or pain on pivoting in either
knee, but physical examination revealed tenderness in the medial and lateral joint lines of both
knees. Dr. Redix diagnosed internal derangement of both knees.
By letter dated December 31, 2013, OWCP advised appellant of deficiencies in the
evidence he had submitted to establish his claim and requested that he provide additional factual
and medical evidence within 30 days.
In a December 17, 2013 report, Dr. Redix detailed the findings of the physical
examination he conducted on that date. These findings were similar to those he reported on
November 8, 2013. Dr. Redix noted that the findings of a December 11, 2013 magnetic
resonance imaging scan of appellant’s right knee showed mild tri-compartmental degenerative
changes, high-grade partial-thickness cartilage loss along the medial femoral condyle and
femoral trochlea, mild partial-thickness cartilage fissuring along the median ridge of the patella,
old low-grade sprain of the medial collateral ligament without focal discontinuity, mild
degenerative changes within the anterior cruciate ligament without focal high-grade tear, small
knee effusion, and evidence of prior arthroscopic surgery. The findings of the left knee revealed
focal for the high-grade cartilage defect along the medal femoral condyle, partial-thickness
cartilage fissuring along the femoral trochlea, mild cartilage loss along the median ridge of the
patella, old low-grade proximal medial collateral ligament sprain without focal discontinuity,
evidence of prior arthroscopic surgery, mild degenerative changes, and small knee effusion.
Dr. Redix indicated that appellant was temporarily disabled from his regular work.4

2

On December 30, 2013 appellant filed a claim for compensation (Form CA-7) alleging wage-loss compensation
for work stoppage beginning December 29, 2013.
3

The evidence of record shows that OWCP authorized the 2007 left knee surgery, synovectomy and
chondroplasty with microfracturing, but it is unclear whether OWCP authorized the right knee surgery in 2004.
4

In a January 14, 2014 report, Dr. Redix again diagnosed internal derangement of both knees and indicated that
appellant was temporarily disabled from his regular work.

2

On February 3, 2014 OWCP received an undated State of California workers’
compensation report completed by a healthcare provider with an illegible signature. The report
noted that appellant reported being injured by moving a washing machine off a flatbed cart. The
provider diagnosed lumbar and bilateral knee sprains and indicated that appellant could return to
modified work on November 5, 2013.
By decision dated February 3, 2014, OWCP denied appellant’s claim as the medical
evidence did not establish that the diagnosed conditions were causally related to the October 31,
2013 work incident.
In a February 7, 2014 report, Dr. Redix again diagnosed internal derangement of both
knees and indicated that these conditions were characterized as contusions of the bone resulting
in intraosseous edema, which could result in full-blown fractures if not carefully treated. He
found appellant to be temporarily disabled from his regular work and noted:
“These lesions are felt to be the direct result of [appellant’s] injury sustained on
October 31, 2013. There is no need for any apportionment in this case.
[Appellant] did not have any antecedent injury to either knee and was in
employable condition prior to his injury.”
Appellant disagreed with OWCP’s February 3, 2014 decision and, in a form received on
February 21, 2014, requested a review of the written record by an OWCP hearing representative.
In March 7, April 4, and May 23, 2014 reports, Dr. Redix again opined that appellant’s
condition was the direct result of the October 31, 2013 work injury. He continued to indicate
that appellant had no antecedent injury to either knee. In a July 8, 2014 report, Dr. Redix noted
that appellant’s condition was the direct result of the October 31, 2013 work incident and that he
had no antecedent injury to either knee, but added that the new left knee symptoms were the
result of imbalance caused by the injury to the knee. He found that appellant was temporarily
disabled from his regular work.
By decision dated August 5, 2014, the hearing representative affirmed OWCP’s
February 3, 2014 decision denying appellant’s claim for an October 31, 2013 work injury. She
found that the causal relationship opinion of Dr. Redix was not well rationalized as his opinion
was not based on a complete and accurate factual and medical history.
Appellant, through counsel, requested reconsideration in a letter received on
May 4, 2015. He submitted a February 24, 2015 report in which Dr. Redix reiterated that
appellant, while lifting a washing machine on October 31, 2013, he sustained a popping
sensation in the left knee that caused it to collapse and thereby placed all the pressure and weight
on his right knee. Appellant indicated that his right knee was hyperextended, causing him to fall
backward, and that the washing machine fell on both of his knees. Dr. Redix noted that previous
injuries had necessitated right knee surgery in 2004 and left knee surgery in 2007, and that
appellant was completely asymptomatic prior to October 31, 2013. He reviewed diagnostic
testing which reflected degenerative changes in both knees and prior knee surgeries in
September and December 2014.5 Dr. Redix noted that appellant now reported that he was
5

The Board notes that these surgical procedures were not authorized by OWCP.

3

asymptomatic in both knees and he diagnosed resolved internal derangement of the left knee
effective February 24, 2015 and resolved internal derangement of the right knee effective
November 18, 2014. He found that appellant could return to his regular work and noted:
“The events described and documented for October 31, 2013 are consistent with
the pathology for which [appellant] received treatment. There is no need for
apportionment in this patient’s case as prior to the above-documented injury the
patient returned to all normal activities without restriction. [Appellant] was under
no active care and was receiving no active treatment. Previous surgeries in 2004
and 2007 had no impact on [his] proneness to injury or predisposed [him] to that
injury.”
By decision dated July 30, 2015, OWCP affirmed its August 5, 2014 decision denying
appellant’s claim for an October 31, 2013 work injury. It found that Dr. Redix had not provided
a sufficiently rationalized medical opinion on causal relationship between the October 31, 2013
work incident and appellant’s medical condition.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged,
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.6 These are the essential elements of each compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place, and in the manner alleged.8 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.9
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
6

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

7

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989). A traumatic injury refers to injury
caused by a specific event or incident or series of incidents occurring within a single workday or work shift whereas an
occupational disease refers to an injury produced by employment factors which occur or are present over a period
longer than a single workday or work shift. 20 C.F.R. §§ 10.5 (q), (ee); Brady L. Fowler, 44 ECAB 343, 351 (1992).
8

Julie B. Hawkins, 38 ECAB 393 (1987).

9

John J. Carlone, 41 ECAB 354 (1989).

4

physician must be based on a complete factual and medical background of appellant, must be one
of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by appellant.10
ANALYSIS
On November 7, 2013 appellant filed a traumatic injury claim alleging back and bilateral
knee injuries on October 31, 2013, including a fractured left knee cap, due to lifting a washer
onto a flatbed dolly at work. His claim was initially allowed for payment of limited medical
expenses without formal adjudication.11 Appellant previously had undergone right knee surgery
in 2004 and left knee surgery in 2007.12
The Board finds that appellant did not submit sufficient medical evidence to establish an
employment injury on October 31, 2013.
In the November 8, 2013 report, Dr. Redix provided a history that on October 31, 2013
appellant felt a pop in his left knee while lifting a washing machine and hyperextended his right
knee while putting it down. He noted that appellant denied any prior knee injuries, but
referenced the right knee surgery in 2004 and left knee surgery in 2007. In March 7, April 4, and
May 23, 2014 reports, Dr. Redix opined that appellant’s condition was the direct result of the
October 31, 2013 work injury and indicated that he had no antecedent injury to either knee. In a
July 8, 2014 report, he noted that appellant’s condition was the direct result of the October 31,
2013 work incident and that he had no antecedent injury to either knee, but added that the new
left knee symptoms were the result of imbalance caused by the injury to the knee. In all these
reports, Dr. Redix found that appellant was temporarily disabled from his regular work.
The Board finds that these reports do not establish appellant’s claim for an October 31,
2013 work injury because they do not contain adequate medical rationale in support of their
opinion on causal relationship.13 Dr. Redix did not describe the October 31, 2013 work incident
in any detail or explain how it could have been competent to cause internal derangement in both
knees. Diagnostic testing from December 2013 showed degenerative changes in both of
appellant’s knees and Dr. Redix did not explain why appellant’s symptoms were not entirely due
to such a nonwork-related preexisting condition. These reports are of limited probative value for
the further reason that they are not based on a complete and accurate factual and medical history.
Dr. Redix indicated that appellant did not have any prior injury to his knees. However, the
record reflects that appellant did in fact have prior injuries to both knees. The Board has held
10

See I.J., 59 ECAB 408 (2008); Donna Faye Cardwell, 41 ECAB 730 (1990).

11

Supra note 2.

12

Appellant filed prior claims for employment-related injuries, including a claim for a May 12, 2005 traumatic
injury accepted for right knee medial meniscus tear; a claim for a January 9, 2007 traumatic injury accepted for left
knee medial meniscus tear; and a claim for a December 15, 2010 traumatic injury accepted for neck sprain, right
shoulder calcifying tendinitis, and left shoulder rotator cuff rupture.
13

See supra note 10.

5

that a claimant must submit a rationalized medical opinion in order to establish a causal
connection between the current disabling condition and the employment incident, and that this
medical opinion must be based on a complete and accurate factual and medical history.14
In the February 24, 2015 report, Dr. Redix noted that appellant reported lifting a washing
machine on October 31, 2013 when he sustained a popping sensation in the left knee that caused
it to collapse and thereby placed all the pressure and weight on his right knee. For the first time
in any of his reports, he indicated that appellant reported that he fell backwards on October 31,
2013 and that the washing machine fell on both of his knees. Dr. Redix indicated, without
elaboration, that appellant had previous injuries necessitating right knee surgery in 2004 and left
knee surgery in 2007, and reported that appellant was completely asymptomatic prior to
October 31, 2013. He noted that appellant had undergone right knee surgery in September 2014
and left knee surgery in December 2014.15 Dr. Redix diagnosed resolved internal derangement
of the left knee effective February 24, 2015 and resolved internal derangement of the right knee
effective November 18, 2014, and found that appellant could return to his regular work.
The Board finds that the February 24, 2015 report of Dr. Redix does not establish
appellant’s claim for an October 31, 2013 employment injury. Although Dr. Redix noted that,
the events described and documented for October 31, 2013 were consistent with the pathology
for which appellant received treatment, he did not provide any medical explanation for why he
felt that the employment incident was competent to cause appellant’s observed bilateral knee
condition, internal derangement. He noted that appellant had returned to regular work prior to
October 31, 2013 and indicated that he was free of symptoms prior to October 31, 2013.
Thereby, Dr. Redix suggested that appellant’s reported symptom history prior to October 31,
2013 establishes the occurrence of an employment injury on October 31, 2013. However, the
Board has held that the mere fact that a condition manifests itself or worsens during a period of
employment16 or that work activities produce symptoms revelatory of an underlying condition17
does not raise an inference of causal relationship between a claimed condition and employment
factors. Dr. Redix did not explain why appellant’s continuing knee problems were not due to
preexisting degenerative changes in both of his knees or some other nonwork-related condition.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish an
employment injury on October 31, 2013.

14

E.R., Docket No. 15-1046 (issued November 12, 2015).

15

These surgeries have not been accepted by OWCP as employment related.

16

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

17

Richard B. Cissel, 32 ECAB 1910, 1917 (1981).

6

ORDER
IT IS HEREBY ORDERED THAT the July 30, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 24, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

7

